DETAILED ACTION
Status of Claims 
Applicant’s Amendment filed on 07/21/2021 has been considered.
Claim 20 has been cancelled.
Claims 1-19 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed 07/21/2021, has been entered. Claims 1, 9, and 16 have been amended. 
35 USC § 112(b) Rejection
The 35 USC § 112(b) rejections have been removed pursuant Applicant’s amendments.

35 USC § 112(d) Rejection
The 35 USC § 112(d) rejections have been removed pursuant Applicant’s cancellation of claim 20.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
Information Disclosure Statement received 07/23/2021 has been reviewed and considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 9-12, and 15-18, are rejected under 35 U.S.C. 103 as being unpatentable over Danovitz et al. (US 10,803,854 B1), as previously cited and hereinafter Danovitz, in view of Mahajan et al. (US 2020/0082816 A1), as previously cited and hereinafter Mahajan, in further view of Yoganandan et al. (US 2018/0336009 A1), as previously cited and hereinafter Yoganandan.
Regarding claim 1, Danovitz discloses a method (i.e. Col. 1 Ln. 45-47), said method comprising:
	-receiving, by a listening device, a voice command specifying content comprising a product to purchase, said voice command spoken in a natural language, a user device being a first computing device that received the voice command from a user and transmitted the voice command to the listening device after the first computing device received the voice command from the user, said listening device being a second computing device (Danovitz, see at least: “the user watches the Seinfeld episode using client device 108, the user sees Seinfeld wearing a particular hat.  A visual prompt indicates that the hat can be purchased using a single voice command.  The user utters a voice command "Buy it," [i.e. a voice command specifying content comprising a product to purchase, said voice command spoken in a natural language] which is captured by microphone of client device 106 [i.e. user device being a first computing device that received the voice command from a user], which integrates voice technology with a voice 
-in response to the voice command, said listening device determining whether there are multiple sources of the specified content, wherein each source of the multiple sources is a different physical device feeding different video data (Danovitz, see at least: “the user watches the Seinfeld episode using client device 108, the user sees Seinfeld wearing a particular hat…The user utters a voice command "Buy it," [i.e. in response to the voice command] which is captured by microphone of client device 106, which integrates voice technology with a voice service 204 offered by computing system 102” Col. 4 Ln. 9-15 “In instances where multiple devices associated with the user account are streaming video [i.e. said listening device determining whether there are multiple video sources of the specified content], computing system 102 can determine which of the devices is closest to client device 106 via which the voice 
-in response to a determination that there is only a single source of the specified content, said listening device designating the single source as a product source comprising the product to be purchased, wherein the single source is a single physical device feeding video data (Danovitz, see at least: “computing system 102 [i.e. said listening device designating] determines that "Seinfeld: Season 3, Episode 1" is being streamed to client device 108 [i.e. in response to a determination that there is only a single source of the specified content, said listening device designating the single source as a product source] associated with the user account” Col. 4 Ln. 54-56 and “the user watches the Seinfeld episode using client device 108 [i.e. wherein the single source is a single physical device feeding video data], the user sees Seinfeld wearing a particular hat [i.e. comprising the product to be purchased]” Col. 4 Ln. 9-10); 
-in response to a determination that there are multiple sources of the specified content, determining a selection of the product source from the multiple sources, (Danovitz, see at least: “In instances where multiple devices associated with the user account are streaming video [i.e. in response to a determination that there are multiple sources of the specified content], computing system 102 can determine which of the devices is closest to client device 106 via which the voice 
-said listening device determining whether there are multiple products in the product source (Danovitz, see at least: “computing system may identify the content of the video stream that is/was viewed at the time that the command was uttered using information within the content and/or metadata associated with the content…the computing system may use image recognition to identify the content of the video stream [i.e. said listening device determining whether there are multiple products in the product source]” Col. 15 Ln. 22-32); 
-S/N: 16/205,8652in response to a determination that there is only a single product in the product source, said listening device designating the single product as a specific product to be purchased (Danovitz, see at least: “computing system may then identify a particular item represented within the content of the video stream transmitted to the first client device in association with the user account (612) [i.e. in response to a determination that there is only a single product in the product source].  More particularly, the computing system may identify the particular item that is represented within the content and available for request from the computing system [i.e. said listening device designating the single product as a specific product to be purchased]” Col. 15 Ln. 39-45); 
-said listening device transmitting a directive to a computing system to purchase an identification of the specific product (Danovitz, see at least: “computing system 300 offers a voice service 322 such as Alexa.TM. via network 304 to client devices (307-1 through 307-5) that integrate voice technology with voice service 322, as described herein. Voice service 322 supports a list of commands (e.g., voice commands) that it recognizes…a command within the subset of the commands may include a phrase such as "Buy it" or "I want that," [i.e. to purchase 
Danovitz does not explicitly disclose the voice command specifying content comprising a product to add to a product list; the product being to be added to a product list; and adding the identification of the specific product to the product list.
Mahajan, however, teaches receiving a vocal command or query and respond according to the determined context (i.e. abstract), including the known technique of a voice command specifying content comprising a product to add to a product list (Mahajan, see at least: “user 130 can then speak a query or command 238. For example, the user can specifically refer to the item. An example might be “what brand of bike is that?” The user can inquire about something that is contextually relevant to the item, such as “add chocolate chips to my grocery list” after seeing an advertisement for a specific brand of chocolate [i.e. a voice command specifying content comprising a product to add to a product list]” [0057]);
the known technique of a product to be added to a product list (Mahajan, see at least: “user 130 can then speak a query or command 238. For example, the user can specifically refer to the item. An example might be “what brand of bike is that?” The user can inquire about something that is contextually relevant to the item, such as “add chocolate chips to my grocery 
		the known technique of adding an identification of a specific product to the product list (Mahajan, see at least: “user 130 can then speak a query or command 238. For example, the user can specifically refer to the item. An example might be “what brand of bike is that?” The user can inquire about something that is contextually relevant to the item, such as “add chocolate chips to my grocery list” after seeing an advertisement for a specific brand of chocolate [i.e adding an identification of the specific product to the product list]” [0057]). These known techniques are applicable to the method of Danovitz as they both share characteristics and capabilities, namely, they are directed to receiving a vocal command or query and respond according to the determined context.
It would have been recognized that applying the known techniques of a voice command specifying content comprising a product to add to a product list; a product to be added to a product list; and adding an identification of a specific product to the product list, as taught by Mahajan, to the teachings of Danovitz would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding the modification of a voice command specifying content comprising a product to add to a product list; a product to be added to a product list; and adding an identification of a specific product to the product list, as taught by Mahajan, into the method of Danovitz would have been recognized by those of ordinary skill in the art as resulting in an improved method that would provide a contextually relevant experience across multiple devices (Mahajan, [0013]).


Yoganandan, however, teaches receiving a voice input at a device (i.e. abstract), including the known technique of a listening device querying the user to select, from the multiple video sources, a product source comprising a product and receiving, from the user, a selection of the product source from the multiple video sources (Yoganandan, see at least: “FIGS. 28A-C shows an example of identifying all items in a scene and explicitly providing for selection or disambiguation [i.e. a listening device querying the user to select]…The context interaction processing identifies the smart phone 2820 as a first object, and the smart watch 2830 as the second object as options 1 and 2 [i.e. from the multiple video sources, a product source]. A voice utterance 2805 is received by the microphone (e.g., microphone 122). For example, the utterance 2805 may be “select option 1” [i.e. receiving, from the user, a selection of the product source from the multiple video sources]” [0112] and “a cluster of voice enabled displays are kept together, such as in the case of a group of smart digital picture frames (smart picture frames 3010, 3020, 3030 and 3040) [i.e. select, from the multiple video sources, a product source] set up on a wall for décor. When the user stands in front of this cluster of displays and speaks out a voice command (e.g., “switch to my wedding album”) [i.e. comprising a product], conventionally there is no clear way of determining which device the user intended to target their command to” [0114]); and

It would have been recognized that applying the known techniques of a listening device querying the user to select, from the multiple video sources, a product source comprising a product and receiving, from the user, a selection of the product source from the multiple video sources; and in response to a determination that there are multiple products in the product source, said listening device querying the user to select, from the multiple products, the specific product and receiving from the user, a selection of the specific product from the multiple products, as taught by Yoganandan, to the teachings of Danovitz in view of Mahajan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding the 

		Regarding claim 2, the combination of Danovitz/Mahajan/Yoganandan teach the method of claim 1. Danovitz further discloses:
		-said listening device determining that there are multiple video sources of the specified content (Danovitz, see at least: “the computing system may determine [i.e. said listening device determining], using the account information associated with the user account, that video content item(s) are being and/or have recently been streamed from the content service of the computing system to multiple devices in association with the user account [i.e. that there are multiple video sources of the specified content]” Col. 14 Ln. 4-9).

		Regarding claim 3, the combination of Danovitz/Mahajan/Yoganandan teach the method of claim 1. Danovitz further discloses:
		-said listening device determining that there is only a single source of the specified content (Danovitz, see at least: “computing system 102 determines [i.e. said listening device 

		Regarding claim 4, the combination of Danovitz/Mahajan/Yoganandan teach the method of claim 1. Danovitz further discloses:
		Yoganandan, further, teaches receiving a voice input at a device (i.e. abstract), including the known technique of said listening device determining that there are multiple products in the product source (Yoganandan, see at least: “FIGS. 28A-C shows an example of identifying all items in a scene and explicitly providing for selection or disambiguation, according to some embodiments. Some embodiments provide for explicit selection in a second action. In this example, the context interaction processing identifies all the items in a scene [i.e. said listening device determining that there are multiple products in the product source]” [0112]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Danovitz in view of Mahajan with Yoganandan for the reasons identified above with respect to claim 1.

		Regarding claim 7, the combination of Danovitz/Mahajan/Yoganandan teach the method of claim 1. 
		Mahajan further teaches receiving a vocal command or query and respond according to the determined context (i.e. abstract), including the known technique of prioritizing, by the computing system, the specific product within the product list based on a command from the user to the listening device using the natural language processing capabilities of the listening device, wherein said prioritizing includes an interactive dialogue between the user and the listening device utilizing the natural language processing capabilities of the listening device (Mahajan, see at least: “The user can inquire about something that is contextually relevant to the item, such as “add chocolate chips to my grocery list” after seeing an advertisement for a specific brand of chocolate [i.e. based on a command from the user to the listening device using the natural language processing capabilities of the listening device]; the virtual assistant can then ask [i.e. wherein said prioritizing includes an interactive dialogue between the user and the listening device utilizing the natural language processing capabilities of the listening device] if the user wishes to add that specific brand to the user's list [i.e. prioritizing, by the computing system, the specific product within the product list] and/or select from previously ordered favorites. The virtual assistant 120 can detect the query or command 240” [0057] Examiner notes the new brand is prioritized in the list over previously order brands per the user dialog). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Danovitz with Mahajan for the reasons identified above with respect to claim 1.

		Claims 9-12, and 15 recite limitations directed towards a computer program product (i.e. Col. 7 Ln. 43-47) comprising: a computer-readable storage device (Danovitz, see at least: “the computer program instructions on which various implementations are based may correspond to any of a wide variety of programming languages, software tools and data formats, may be stored in any type of non-transitory computer-readable storage media or memory device(s)” Col. 7 Ln. 43-47); and computer-readable program code stored in the computer-readable storage device, said computer readable program code containing instructions executable by one or more 

		Claims 16-18 recite limitations directed towards a computer system (i.e. Col. 2 Ln. 25), comprising: one or more processors (Danovitz, see at least: “computing system 300 including processor(s) 301 and data store(s) 312 offers a variety of services to client devices via network(s) 304” Col. 5 Ln. 28-30); a memory coupled to the one or more processors (Danovitz, see at least: “the computer program instructions on which various implementations are based may correspond to any of a wide variety of programming languages, software tools and data formats, may be stored in any type of non-transitory computer-readable storage media or memory device(s)” Col. 7 Ln. 43-47); and a computer readable storage device coupled to the one or more processors, said storage device containing instructions executable by the one or more processors via the memory to implement a method (Danovitz, see at least: “the computer program instructions on which various implementations are based may correspond to any of a wide variety of programming languages, software tools and data formats, may be stored in any type of non-transitory computer-readable storage media or memory device(s)” Col. 7 Ln. 43-47 and “computing system .

		Claims 5-6, 13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Danovitz, in view of Mahajan, in further view of Yoganandan, in further view of Berg et al. (US 2015/0317719 A1), as previously cited and hereinafter Berg.
		Regarding claim 5, the combination of Danovitz/Mahajan/Yoganandan teach the method of claim 1. 
		The combination of Danovitz/Mahajan/Yoganandan does not explicitly teach sharing, by the computing system, the product list, changes made to the product list, and the metadata associated with products on the product list with a retailer, a manufacturer, or both the retailer and the manufacturer.
		Berg, however, teaches sharing, by the computing system, the product list, changes made to the product list, and the metadata associated with products on the product list with a retailer, a manufacturer, or both the retailer and the manufacturer (Berg, see at least: “the transaction facilitation service provider 106 gives the customer-client 104 an option to add the item to their watchlist [i.e. changes made to the product list] and sets a condition [i.e. metadata associated with products on the product list] to trigger a future notification to the customer client 104 when the condition is met.  Once the condition is set, in block 214, the item is added to the customer-client's 104 watchlist.  The process in blocks 208-214 repeats anytime the customer-client 104 activates the client-side code with respect to a new product of interest” [0023] and “the 
		It would have been obvious to one of ordinary skill in the art to include in the method, as taught by the combination of Danovitz/Mahajan/Yoganandan, sharing, by the computing system, the product list, changes made to the product list, and the metadata associated with products on the product list with a retailer, a manufacturer, or both the retailer and the manufacturer, as taught by Berg, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Danovitz/Mahajan/Yoganandan, to include the teachings of Berg, in order to provide an improved method that would take advantage of collected information about customer intent concerning products in a retailer's product database (Berg, [0007]).

		Regarding claim 6, the combination of Danovitz/Mahajan/Yoganandan/Berg teach the method of claim 5.
wherein the metadata includes a marketing tool which prompted a change in the product list (Berg, see at least: “the transaction facilitation service provider 106 gives the customer-client 104 an option to add the item to their watchlist and sets a condition [i.e. metadata] to trigger a future notification to the customer client 104 when the condition is met.  Once the condition is set, in block 214, the item is added to the customer-client's 104 watchlist. The process in blocks 208-214 repeats anytime the customer-client 104 activates the client-side code with respect to a new product of interest” [0023] and  “the transaction facilitation service provider 106 may be providing services for a specific retailer, Gucci.  The transaction facilitation service provider 106 can provide, for Gucci, a list of customer-clients 104 that are searching for a specific Gucci purse, and have set a condition requesting a notification when that specific Gucci purse is available with free shipping [i.e. metadata includes a marketing tool which prompted a change in the product list]” [0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Danovitz/Mahajan/Yoganandan with Berg for the reasons identified above with respect to claim 5.
		
		Claims 13-14 recite limitations directed towards a computer program product (i.e. [0036]). The limitations recited in claims 13-14 are parallel in nature to those addressed above for claims 5-6, respectively, and are therefore rejected for those same reasons set forth above in claims 5-6, respectively.
		
		Claim 19 recites limitations directed towards a computer system (i.e. abstract). The limitations recited in claim 19 are parallel in nature to those addressed above for claims 5 and are therefore rejected for those same reasons set forth above in claims 5.

		Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Danovitz, in view of Mahajan, in further view of Yoganandan, in further view of Ouimet et al. (US 2015/0324881 A1), as previously cited and hereinafter Ouimet.
		Regarding claim 8, the combination of Danovitz/Mahajan/Yoganandan teach the method of claim 1. Danovitz further discloses:
		-said computing system querying the user, via the listening device, to communicate whether the specific product is to be purchased (Danovitz, see at least: “the computing system may confirm the intent to request or order the particular item.  For example, the voice system [i.e. said computing system querying the user, via the listening device] may ask the user whether they would like to proceed with purchasing the identified item [i.e. to communicate whether the specific product is to be purchased]” Col. 16 Ln. 34-37); 
		-in response to receiving a communication from the user, via the listening device purchasing the specific product and computing system querying the user, via the listening device, (Danovitz, see at least: “the computing system may confirm the intent to request or order the particular item.  For example, the voice system [i.e. via the listening device] may ask the user [i.e. computing system querying the user, via the listening device] whether they would like to proceed with purchasing the identified item [i.e. in response to receiving a communication from the user, via the listening device purchasing the specific product]” Col. 16 Ln. 34-37); and 


		The combination of Danovitz/Mahajan/Yoganandan does not explicitly teach communicating whether the specific product to be added to the product list should replace a previous version of the specific product presently in the product list or the previous version of the specific product should remain in the product list in addition to the specific product; in response to receiving a communication from the user that the previous version of the specific product should remain in the product list in addition to the specific product, querying the user, to communicate a prioritization of the specific product in the product list relative how the previous version of the specific product is prioritized in the product list; and in response to receiving a communication of the prioritization from the user via the listening device, said computing system prioritizing the specific product in the product list in accordance with the communicated prioritization.
		Ouimet, however, teaches a commerce system (i.e. abstract), including the known technique of communicating whether the specific product to be added to the product list should replace a previous version of the specific product presently in the product list or the previous version of the specific product should remain in the product list in addition to the specific product (Ouimet, see at least: “FIG. 10 e consumer 106 identifies seven detergent products that the consumer would consider purchasing [i.e. previous version of the specific product presently 106 can submit a list of products to service provider 102. Alternatively, consumer 106 can form a consideration set by selecting desired products or removing products that are not under consideration from a list of possible products [i.e. communicate whether the specific product to be added to the product list should replace a previous version of the specific product presently in the product list or the previous version of the specific product should remain in the product list in addition to the specific product]…manufacturer can target specific consumers with value messages in an attempt to get consumers to add the manufacturer's product to a consideration set [i.e. the previous version of the specific product should remain in the product list in addition to the specific product]” [0188]);
		the known technique of, in response to receiving a communication from the user that the previous version of the specific product should remain in the product list in addition to the specific product, the user communicating a prioritization of the specific product in the product list relative how the previous version of the specific product is prioritized in the product list (Ouimet, see at least: “a consideration set can be created based on consumer input. For example, consumer 106 can submit a list of products to service provider 102…manufacturer can target specific consumers with value messages in an attempt to get consumers to add the manufacturer's product to a consideration set [i.e. in response to receiving a communication from the user that the previous version of the specific product should remain in the product list in addition to the specific product]” [0188] and “Consumer 106 arranges the list in order of preference, with the most desirable product ranked or listed first [i.e. the user communicating a prioritization of the specific product in the product list relative how the previous version of the specific product is 106 is considering for purchase form a consideration set comprising the detergent products that consumer 106 would consider purchasing” [0187]); and 
		the known technique of in response to receiving a communication of the prioritization from the user, a computing system prioritizing the specific product in the product list in accordance with the communicated prioritization (Ouimet, see at least: “Consumer 106 arranges the list in order of preference, with the most desirable product ranked or listed first [i.e. the prioritization from the user]. The seven detergent products that consumer 106 is considering for purchase form a consideration set comprising the detergent products that consumer 106 would consider purchasing” [0187] and “Consumer agent 104 saves consideration sets for future use [i.e. in response to receiving a communication of the prioritization from the user, a computing system prioritizing the specific product in the product list in accordance with the communicated prioritization] when consumer 106 desires or needs a product and indicates an intent to purchase a product from the consideration set” [0189] and “Consumer agent 104, manufacturer agent 108, and retailer agent 114 are each intelligent personal agents provided by service provider 102. An intelligent personal agent is an intelligent software application or program [i.e. a computing system]” [0063]). These known techniques are applicable to the method of the combination of Danovitz/Mahajan/Yoganandan as they both share characteristics and capabilities, namely, they are directed to a commerce system.
		It would have been recognized that applying the known techniques of communicating whether the specific product to be added to the product list should replace a previous version of the specific product presently in the product list or the previous version of the specific product should remain in the product list in addition to the specific product; in response to receiving a .


Response to Arguments
Rejections under 35 U.S.C. §103
Applicant argues that the cited references do not teach or suggest the feature “in response to the voice command, said listening device determining whether there are multiple sources of the specified content, wherein each source of the multiple sources is a different physical device feeding different video data” as Danovitz discloses a same video feed being sent to multiple devices (Remarks, pages 15-16).
Examiner respectively disagrees. Danovitz discloses being able to log into a content service via two different devices, select two different video content items from the content service via the two different devices [i.e. each source of the multiple sources is a different physical device], and the content service streaming the two different content items to the two different devices [i.e. feeding different video data] at the same time (see Danovitz, Col. 4 Ln. 56-60). Thus, the cited references teach this feature.

Applicant further argues that the cited references do not teach or suggest the feature “in response to a determination that there are multiple sources of the specified content, said listening device querying the user to select, from the multiple sources, the product source comprising the product to be added to the product list and receiving, from the user, a selection of the product source from multiple sources” in conjunction with “wherein each source of the multiple sources is a different physical device feeding different video data” as Danovitz does not disclose that each device of the multiple devices feeds different video data and, therefore, the multiple devices in Danovitz do not qualify as the multiple sources being claimed (Remarks, pages 16-17).


Applicant further argues that Danovitz does not disclose receiving a selection by the user, in response to the user being queried, of a source from the multiple sources as it discloses a selection by the computer system of the client device closest to the first client device (Remarks, page 17).
Examiner respectfully disagrees. Danovitz is not cited as disclosing this feature, Yoganandan modifies the disclosure of Danovitz to teach this feature as detailed in the previous and current Office Action. Yoganandan teaches identifying two devices and explicitly allowing for selection of an option of either device 1 or device 2 [i.e. in response to the user being queried] by a user in a second action via an input modality [i.e. a selection by the user] (see Yoganandan, [0112] and Fig. 28A-28B). Thus, the cited references teach this feature.

Applicant further argues that claims 2, 10, and 17 overcome the cited references for the same or similar reasons with regards to the independent claims from which they depend (Remarks, page 18).
Examiner respectfully disagrees. The cited references teach the independent claims as detailed above. 


Examiner respectfully disagrees. The cited references teach the independent claims as detailed above. 

Applicant further argues that claims 4 and 12 (claim 20 is cancelled) overcome the cited references for the same or similar reasons with regards to the independent claims from which they depend (Remarks, page 18).
Examiner respectfully disagrees. The cited references teach the independent claims as detailed above. 

Applicant further argues that claims 7 and 15 overcome the cited references for the same or similar reasons with regards to the independent claims from which they depend (Remarks, page 19).
Examiner respectfully disagrees. The cited references teach the independent claims as detailed above. 

Applicant further argues that claims 5-6, 13-14 and 19 overcome the cited references for the same or similar reasons with regards to the independent claims from which they depend and Berg does not cure the deficiencies detailed above (Remarks, page 20).
Examiner respectfully disagrees. The cited references teach the independent claims as detailed above. 

Applicant further argues that claim 8 overcome the cited references for the same or similar reasons with regards to independent claim 1 from which it depend (Remarks, page 21).
Examiner respectfully disagrees. The cited references teach the independent claims as detailed above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Gu et al. (US 2012/0147265 A1) teaches identifying previously viewed media via relational metadata.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE E WEINER/            Examiner, Art Unit 3684                                                                                                                                                                                            
/JASON B DUNHAM/            Supervisory Patent Examiner, Art Unit 3684